PER CURIAM.
We reverse the lower court’s order denying appellants’ emergency motion to quash writs of execution and garnishment, because appellants’ counterclaims against appellee remain pending. See Millennium Group I, L.L.C. v. Attorneys Title Insurance Fund, Inc., 847 So.2d 1115 (Fla. 1st DCA 2003); Norris v. Paps, 615 So.2d 735 (Fla. 2d DCA 1993); Peterson v. Affordable Homes of Palm Beach, Inc., 65 So.3d 112 (Fla. 4th DCA 2011); Carpenter v. Super Pools, Inc., 534 So.2d 426 (Fla. 5th DCA 1988); Davar Corp. v. Tropic Land Improvement Corp., 330 So.2d 482 (Fla. 4th DCA 1976).
REVERSED and REMANDED.
PADOVANO, LEWIS, and WETHERELL, JJ., concur.